Notice of Pre-AIA    AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent to file provisions of the AIA .
Amendments as filed 05/12/2021 are entered and considered.
Allowable Subject Matter
Claims 1, 3-7, 9-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-7, 9-20 were previously indicated in the Action dated 03/17/2021 as containing allowable subject matters however were subjected to an Obvious Double Patenting Rejection.  A Terminal Disclaimer were filed and approved on 05/13/2021.  As such said rejection is withdrawn.
In view of prosecution history and the Terminal Disclaimer along with Remarks dated 05/12/2021 (page 1), the claims are found allowable.
Additionally, references considered relevant to the field of technology related to the invention but do not disclose the claimed invention include:
Lohr et al. (US 2007/0121542) - ach mobile terminal transmits at least data of one priority flow via one of the dedicated uplink channels. Moreover, the invention relates to a base station for scheduling priority flows transmitted by mobile terminals via dedicated uplink channels to the base station. Further, a mobile terminal transmitting at least data of one priority flow via a dedicated uplink channel to a base station is provided. In order to optimize base station controlled-scheduling functions in a mobile communication system the invention proposes to provide the scheduling base station with QoS requirements of individual priority 
Wang et al. (US 2012/0231828) - A group user equipment (UE), e.g., a UE that is a member of a group of UEs, may be in an inactive mode. The group UE may receive a multicast message indicating that the group UE may enter an active mode. For example, the group UE may use the active mode for periodic reporting of its monitoring activity to the network. The multicast message may indicate a mechanism for the group UE to use to send an uplink transmission to the network. The group UE may send the uplink transmission to the network at a transmission time indicated by the mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645